        Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7144 Page 1 of 28




   Ensource Investments LLC, a Delaware Limited                                                   Case No.: 3:17-CV-0079-H-LL
             Liability Company, Plaintiff                                                      Hearing Date: March 24, 2020
       Thomas P. Tatham, an individual; Mark A.                                                Hearing Time: 11:00 AM
             Willis, an individual; et al
                                                                                         Hearing Location: Clerk's Office
                                                                                                           333 West Broadway, Ste. 420
                                                             BILL OF COSTS                                 San Diego, CA 92101

                                                                         02/19/2020                     Defendant Mark A. Willis
                                                                            Date


Fees of the Clerk
                                                                                                                                707.50

                                                                                                                            6,906.98

      and disbursements for printing
                    (itemize on page two)                                                                                   1,168.43




       as shown on Mandate of Court of Appeals




            (please itemize)

                                                                                                                            8,782.91

SPECIAL NOTE:

                                                                  Declaration




      ✔

                               Aaron D. Sadock
                                            Aaron D. Sadock

                                        Ensource Investments LLC                                                     03/04/2020
                                              Name of Claiming Party

                                                              Taxation of Costs



                    Clerk of Court                                              Deputy Clerk                             Date
       Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7145 Page 2 of 28




                                 Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)




Joseph Haynes, Leesburg, VA
                                                                      1   40.00                 67     40.00       $80.00


Susan Willard-Killen, Stow, MA
                                                                      1   40.00                 57     40.00        $80.00


Brent Stanley, Houston, TX
                                                                      1   40.00                                     $40.00


Thomas Tatham, Houston, TX                                                                             812.80     $812.80


Jason Frankovitz, Los Angeles, CA
                                                                                                       155.63      $155.63


                                                                                                                        $0.00


                                                                                                     TOTAL       $1,168.43


                                                                 NOTICE

 Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:




 See also Section 1920 of Title 28, which reads in part as follows:


 The Federal Rules of Civil Procedure contain the following provisions:
 RULE 54(d)(1)




 RULE 6




 RULE 58(e)




      Print                      Save As...                                                                     Reset
   Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7146 Page 3 of 28


Pronto Process                                               INVOICE
1406 W Salinas
San Antonio, TX 78207
Phone: (210) 226-7192
Fax: (210) 224-9021
XX-XXXXXXX                                                                                                          Invoice #BBW-2017000381
                                                                                                                                    3/3/2020

                                                                                                                           Original Date: 2/6/2017
Anna King
Panakos Law
555 West Beech Street
Suite 500
San Diego, CA 92101


Case Number: Southern 17CV0079-H-JMA

Plaintiff:
Ensource Investments LLC, a Delaware Limited Liability Company

Defendant:
Thomas P. Tatham, an Individual, et al.,

Received: 1/18/2017 Served: 1/26/2017 11:30 am PERSONAL
To be served on: Mark Willis

                                                      ITEMIZED LISTING

Line Item                                                                                                       Quantity        Price     Amount
2nd paper to the same person                                                                                       1.00         47.50       47.50
TOTAL CHARGED:                                                                                                                             $47.50


1/18/2017       #SW                                 Pre-Payment                                                                             47.50

BALANCE DUE:                                                                                                                                $0.00

                                              Thank you for your business!




                                       TAX ID NUMBER IS:
Payment due net 30. Please note that payments over 60 days past due are subject to 6% per annum interest charge
                                            by law FIN § 302.002.
                                       We serve anywhere in the Nation!
                                         Thank you for your business.


                                                                                                                                        Page 1 / 1
                               Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1k
4/18/2019   Case 3:17-cv-00079-H-LL Document 223 Filed  03/04/20 PageID.7147 Page 4 of 28
                                                     Invoice


 Invoice Details                                                                                                                           Print/PDF




  ✓
                                                                                                                                                   
               Thanks for submitting your payment                                                                  Try Invoicing Now
               See how easy that was? Use PayPal Invoicing to help you get paid faster too.
                                                                                                                    Share with a friend



This invoice was edited on Apr 18, 2019 at 11:18 AM PDT




                                                                                                               INVOICE
                                                                                                                Paid

    We Serve Law
                                                                                                     Invoice #: 28693
    Phone: 800-637-1805                                                                         Invoice date: Apr 18, 2019
    www.weservelaw.com                                                                               Due date: Apr 18, 2019


                                                                                                                          Amount due:
                                                                                                                           $0.00


    Bill To:

    aking@panakoslaw.com


       Description                                                                        Quantity               Price               Amount

       Service Fee
       Service of Process

                                                                                                1              $120.00               $120.00
       Joseph V. Haynes



       Service Fee
                                                                                                1               $25.00                    $25.00
       Personal Service

       Service Fee
                                                                                                1               $45.00                    $45.00
       Remote Area Service

       Printing Fee
                                                                                                1               $15.00                    $15.00
       40 Pages

                                                                                                              Subtotal               $205.00

                                                                                                              Shipping                     $0.00

                                                                                                        Processing Fee                    $15.00

                                                                                                                  Total              $220.00

                                                                                                          Amount paid               -$220.00

                                                                                                          Amount due              $0.00 USD



    Notes
https://www.paypal.com/invoice/payerView/details/INV2-WTTQ-LRPX-ZVTR-DD8U?locale.x=en_US&utm_source=unp&utm_medium=email&utm_campaign=P…           1/2
     We lookCase
4/18/2019    forward3:17-cv-00079-H-LL            Document
                     to serving you again. Thank you             223
                                                     for your business!    Filed  03/04/20 PageID.7148 Page 5 of 28
                                                                               Invoice




                                                                                                                         Powered by



                                                    Copyright © 1999- PayPal. All rights reserved.




https://www.paypal.com/invoice/payerView/details/INV2-WTTQ-LRPX-ZVTR-DD8U?locale.x=en_US&utm_source=unp&utm_medium=email&utm_campaign=P…   2/2
4/18/2019   Case 3:17-cv-00079-H-LL Document 223 Filed  03/04/20 PageID.7149 Page 6 of 28
                                                     Invoice


 Invoice Details                                                                                                                           Print/PDF




  ✓
                                                                                                                                                   
               Thanks for submitting your payment                                                                  Try Invoicing Now
               See how easy that was? Use PayPal Invoicing to help you get paid faster too.
                                                                                                                    Share with a friend



This invoice was edited on Apr 18, 2019 at 11:03 AM PDT




                                                                                                               INVOICE
                                                                                                                Paid

    We Serve Law
                                                                                                     Invoice #: 28691
    Phone: 800-637-1805                                                                         Invoice date: Apr 18, 2019
    www.weservelaw.com                                                                               Due date: Apr 18, 2019


                                                                                                                          Amount due:
                                                                                                                           $0.00


    Bill To:

    aking@panakoslaw.com


       Description                                                                        Quantity               Price               Amount

       Service Fee
       Service of Process

       SUBSTANTIA LOGIX LLC,                                                                    1              $150.00               $150.00
       c/o Registered Agent Susan Willard-Killen,



       Service Fee
                                                                                                1              $125.00               $125.00
       Late Afternoon Rush Request

       Service Fee
                                                                                                1               $25.00                    $25.00
       Personal Service

       Printing Fee
                                                                                                1               $15.00                    $15.00
       43 Pages

       Service Fee
                                                                                                1               $30.00                    $30.00
       Remote Area Service

                                                                                                              Subtotal               $345.00

                                                                                                              Shipping                     $0.00

                                                                                                        Processing Fee                    $15.00

                                                                                                                  Total              $360.00

                                                                                                          Amount paid               -$360.00

                                                                                                          Amount due              $0.00 USD

https://www.paypal.com/invoice/p/#2Z22R45AMSVPVLQB                                                                                                 1/2
     Notes Case
4/18/2019          3:17-cv-00079-H-LL Document 223 Filed  03/04/20 PageID.7150 Page 7 of 28
                                                       Invoice

    We look forward to serving you again. Thank you for your business!




                                                                                                      Powered by



                                                     Copyright © 1999- PayPal. All rights reserved.




https://www.paypal.com/invoice/p/#2Z22R45AMSVPVLQB                                                                 2/2
5/24/2019   Case 3:17-cv-00079-H-LL Document 223 Filed  03/04/20 PageID.7151 Page 8 of 28
                                                     Invoice


 Invoice Details                                                                                                                           Print/PDF




  ✓
                                                                                                                                                   
               Thanks for submitting your payment                                                                       Try Invoicing Now
               See how easy that was? Use PayPal Invoicing to help you get paid faster too.
                                                                                                                         Share with a friend



This invoice was edited on May 24, 2019 at 12:57 PM PDT




                                                                                                               INVOICE

                                                                                                                Paid

    We Serve Law
                                                                                                     Invoice #: 29654
    Phone: 800-637-1805                                                                         Invoice date: May 24, 2019
    www.weservelaw.com                                                                               Due date: May 24, 2019


                                                                                                                          Amount due:
                                                                                                                             $0.00


    Bill To:

    aking@panakoslaw.com


       Description                                                                        Quantity               Price                 Amount

       Service Fee
       Service of Process

       Brent Stanley
       Service time: Between 9am and 10am (CDT)                                                 1              $150.00                  $150.00




       Witness fees = $40.00

       Service Fee
                                                                                                1               $25.00                   $25.00
       Personal Service

       Service Fee
                                                                                                1               $70.00                   $70.00
       Speciﬁc Day & Time Request

       Printing Fee
                                                                                                1               $15.00                   $15.00
       41 Pages

       Witness Fee
                                                                                                1               $40.00                   $40.00
       $40

       Service Fee
                                                                                                1                $5.00                     $5.00
       Check Advance Fee

                                                                                                              Subtotal                  $305.00

                                                                                                              Shipping                     $0.00

                                                                                                        Processing Fee                   $15.00

https://www.paypal.com/invoice/p/#3EYJVPCMW5A2UDAA                                                                                                 1/2
5/24/2019   Case 3:17-cv-00079-H-LL Document 223 Filed  03/04/20 PageID.7152 Total
                                                     Invoice                  Page 9 of 28$320.00
                                                                                                      Amount paid        -$320.00

                                                                                                      Amount due       $0.00 USD



    Notes
    We look forward to serving you again. Thank you for your business!




                                                                                                                    Powered by



                                                     Copyright © 1999- PayPal. All rights reserved.




https://www.paypal.com/invoice/p/#3EYJVPCMW5A2UDAA                                                                                  2/2
             Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7153 Page 10 of 28

                                                                                                            INVOICE
                                                                                                   Invoice No.               Invoice Date              Job No.

                                                                                                   417102***                  11/15/2018                233970

                                                                                                     Job Date                               Case No.

                                                                                                   10/29/2018            17CV0079 H JMA

                                                                                                                             Case Name

                                                                                             Ensource Investment v. Thomas P. Tatham

          Aaron Sadock
          Panakos Law, APC                                                                                                Payment Terms
          555 West Beech Street
                                                                                             Due upon receipt
          Suite 500
          San Diego CA 92101



 One certified transcript of:
          Justin Pannu                                                                                                                                        1,347.70

                                                                                                           TOTAL DUE >>>                                   $1,347.70

 Access your transcripts, invoices and more on our secure online repository by emailing calendar@petersonreporting.com for your
 username, password and link to your exclusive web page.

 Thank you for calling Peterson Reporting!




Tax ID:                                                                                                                          Phone: 619.800.0529   Fax:866.365.4856

                                                        Please detach bottom portion and return with payment.



 Aaron Sadock                                                                              Invoice No.          :   417102***
 Panakos Law, APC                                                                          Invoice Date         :   11/15/2018
 555 West Beech Street
 Suite 500                                                                                 Total Due            :   $1,347.70
 San Diego CA 92101




                                                                                           Job No.              :   233970
Remit To:     Peterson Reporting Video & Litigation                                        BU ID                :   SD
              Services                                                                     Case No.             :   17CV0079 H JMA
              530 B Street , Suite 350
              San Diego CA 92101-4403                                                      Case Name            :   Ensource Investment v. Thomas P. Tatham
                 Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7154 Page 11 of 28


           Veritext LLC, Kramm Court Reporting Division
           Western Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax.
           Fed. Tax ID:


        Bill To:       Bonnie E. McKnight Esq.                                                                                                 Invoice #:            KRM3780894
                       Panakos Law APC                                                                                                     Invoice Date:                 5/16/2019
                       555 West Beech Street
                       Suite 500                                                                                                          Balance Due:                      $852.43
                       San Diego, CA, 92101

          Case:             Ensource v. Tatham
          Job #:            3298489 | Job Date: 4/29/2019 | Delivery: Normal
          Billing Atty: Bonnie E. McKnight Esq.
          Location:         Veritext - Washington, DC
                            1250 Eye Street NW | Suite 350
                            Washington, DC 20005
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

                 Joseph V. Haynes                 Original with 1 Certified Transcript                                                                                      $852.43
               Notes:                                                                                                                        Invoice Total:                 $852.43
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $852.43
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM3780894
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3298489
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 5/16/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
91912
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $852.43
                 Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7155 Page 12 of 28


           Veritext LLC, Kramm Court Reporting Division
           Western Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax.
           Fed. Tax ID:


        Bill To:       Bonnie E. McKnight Esq.                                                                                                 Invoice #:            KRM3783419
                       Panakos Law APC                                                                                                     Invoice Date:                 5/20/2019
                       555 West Beech Street
                       Suite 500                                                                                                          Balance Due:                      $899.94
                       San Diego, CA, 92101

          Case:             Ensource v. Tatham
          Job #:            3298492 | Job Date: 4/30/2019 | Delivery: Normal
          Billing Atty: Bonnie E. McKnight Esq.
          Location:         Veritext - Boston, MA
                            101 Arch Street | Suite 650
                            Boston, MA 02110
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

               Susan Willard-Killen               Original with 1 Certified Transcript                                                                                      $899.94
               Notes:                                                                                                                        Invoice Total:                 $899.94
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $899.94
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM3783419
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3298492
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 5/20/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
91912
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $899.94
                 Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7156 Page 13 of 28


           Veritext LLC, Kramm Court Reporting Division
           Western Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax. 949-955-3854
           Fed. Tax ID:


        Bill To:       Bonnie E. McKnight Esq.                                                                                                 Invoice #:            KRM3836885
                       Panakos Law APC                                                                                                     Invoice Date:                 6/26/2019
                       555 West Beech Street
                       Suite 500                                                                                                          Balance Due:                   $2,012.21
                       San Diego, CA, 92101

          Case:             Ensource v. Tatham
          Job #:            3403611 | Job Date: 6/5/2019 | Delivery: Normal
          Billing Atty: Bonnie E. McKnight Esq.
          Location:         Veritext - Houston, TX
                            4295 San Felipe St | Suite 125
                            Houston,, TX 77027
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

                   Brent Stanley                  Original with 1 Certified Transcript                                                                                    $2,012.21
               Notes:                                                                                                                        Invoice Total:               $2,012.21
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $2,012.21
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM3836885
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3403611
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/26/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
91912
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,012.21
                 Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7157 Page 14 of 28


           Veritext LLC, Kramm Court Reporting Division
           Western Region
           550 West C Street, Ste 800
           San Diego CA 92101
           Tel. 800.939.0080 Fax. 949-955-3854
           Fed. Tax ID:


        Bill To:       Bonnie E. McKnight Esq.                                                                                                 Invoice #:            KRM3862442
                       Panakos Law APC                                                                                                     Invoice Date:                 7/15/2019
                       555 West Beech Street
                       Suite 500                                                                                                          Balance Due:                   $1,794.70
                       San Diego, CA, 92101

          Case:             Ensource v. Tatham
          Job #:            3405283 | Job Date: 6/27/2019 | Delivery: Expedited
          Billing Atty: Bonnie E. McKnight Esq.
          Location:         Veritext - San Diego, CA
                            550 West C Street | Suite 800
                            San Diego, CA 92101
          Sched Atty: Bonnie E. McKnight Esq. | Panakos Law APC

                       Witness                    Description                                                                                                               Amount

                  Mark Allen Willis               Original with 1 Certified Transcript                                                                                    $1,794.70
               Notes:                                                                                                                        Invoice Total:               $1,794.70
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,794.70
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:          KRM3862442
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3405283
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/15/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
91912
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,794.70
5/24/2019   Case 3:17-cv-00079-H-LL Document 223 FiledInvoice
                                                        03/04/20 PageID.7158 Page 15 of 28

 Invoice Details                                                                                                                          Print/PDF




  ✓
                                                                                                                                                  
               Thanks for submitting your payment                                                                    Try Invoicing Now )
                                                                                                                  ( ___                           X

  0            See how easy that was? Use PayPal Invoicing to help you get paid faster too.
                                                                                                                        Share with a friend



This invoice was edited on May 24, 2019 at 12:57 PM PDT




      e:::::::::,,.,,
                                                                                                               INVOICE
      ___
      iiil
      ----     ._..

                                                                                                                Paid

    We Serve Law
                                                                                                     Invoice #: 29654
    Phone: 800-637-1805                                                                         Invoice date: May 24, 2019
    www.weservelaw.com                                                                               Due date: May 24, 2019


                                                                                                                         Amount due:
                                                                                                                            $0.00


    Bill To:

    aking@panakoslaw.com


       Description                                                                        Quantity               Price                Amount

       Service Fee
       Service of Process

       Brent Stanley
       Service time: Between 9am and 10am (CDT)                                                 1              $150.00                 $150.00




       Witness fees = $40.00

       Service Fee
                                                                                                1               $25.00                  $25.00
       Personal Service

       Service Fee
                                                                                                1               $70.00                  $70.00
       Speciﬁc Day & Time Request

       Printing Fee
                                                                                                1               $15.00                  $15.00
       41 Pages

       Witness Fee
                                                                                                1               $40.00                  $40.00
       $40

       Service Fee
                                                                                                1                $5.00                    $5.00
       Check Advance Fee

                                                                                                              Subtotal                 $305.00

                                                                                                              Shipping                    $0.00

                                                                                                        Processing Fee                  $15.00

https://www.paypal.com/invoice/p/#3EYJVPCMW5A2UDAA                                                                                                1/2
5/24/2019   Case 3:17-cv-00079-H-LL Document 223 FiledInvoice
                                                        03/04/20 PageID.7159 Total
                                                                             Page 16 of 28
                                                                                         $320.00

                                                                                                      Amount paid        -$320.00

                                                                                                      Amount due       $0.00 USD



    Notes
    We look forward to serving you again. Thank you for your business!




                                                                                                                    Powered by   Pay Pal

                                                     Copyright © 1999- PayPal. All rights reserved.




https://www.paypal.com/invoice/p/#3EYJVPCMW5A2UDAA                                                                                   2/2
     Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7160 Page 17 of 28


 InvoiceDetails                                                                                                                                  Print/PDF


                                                                                                                                                         X
               Thanks for submitting your payment
    0
                                                                                                                      ( Try InvoicingNow )
               See how easy that was? Use PayPal Invoicing to help you get paid faster too.
                                                                                                                          Share with a friend



This invoice was edited on Apr 18, 2019 at 11:22 AM PDT




     ce::::,,,,,,
                                                                                                                     INVOICE
      iiil
      ----
    We Serve Law
                                                                                                                      Paid


                                                                                                           Invoice #: 28695
    Phone:800-637-1805                                                                                Invoice date: Apr 18, 2019
    www.weservelaw.com                                                                                     Due date: Apr 18, 2019


                                                                                                                                Amount due:
                                                                                                                                 $0.00


    Bill To:

    aking@panakoslaw.com


       Description                                                                              Quantity               Price               Amount

      Witness Fee                                                                                      1              $40.00                    $40.00

      Service Fee                                                                                                                               $15.00
                                                                                                       1              $15.00
      Check Advance Fee

                                                                                                                    Subtotal                    $55.00

                                                                                                                    Shipping                     $0.00

                                                                                                              Processing Fee                     $0.00

                                                                                                                        Total                   $55.00

                                                                                                                Amount paid                 -$55.00

                                                                                                                Amount due              $0.00USO



    Notes
    We look forward to serving you again. Thank you for your business!




                                                                                                                                    Poweredby PayPal


                                                      Copyright@ 1999- PayPa/. All rights reserved.
     Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7161 Page 18 of 28


 Invoice Details                                                                                                                                Print/PDF


                                                                                                                                                        X
               Thanks for submitting your payment                                                                     ( Try InvoicingNow )

    0          See how easy that was? Use PayPal Invoicing to help you get paid faster too.                               Sharewith a friend



This invoice was edited on Apr 18, 2019 at 11:21 AM PDT




     e::::::,,,.,,
                                                                                                                     INVOICE
      iiil
      ---      ;;

    We Serve Law
                                                                                                                       Paid


                                                                                                           Invoice #: 28694

    Phone:800-637-1805                                                                                Invoice date: Apr 18, 2019
    www.weservelaw.com                                                                                     Due date: Apr 18, 2019


                                                                                                                                Amount due:
                                                                                                                                 $0.00


    Bill To:

    aking@panakoslaw.com


       Description                                                                              Quantity               Price              Amount

      Service Fee                                                                                                     $40.00                   $40.00
      Witness Fee

      Service Fee                                                                                                     $15.00                   $15.00
                                                                                                       1
      Check Advance Fee
                                                                                                                     Subtotal                  $55.00

                                                                                                                    Shipping                    $0.00

                                                                                                              Processing Fee                    $0.00

                                                                                                                        Total                  $55.00

                                                                                                                 Amount paid               -$55.00

                                                                                                                Amount due             $0.00 USD



     Notes
    We look forward to serving you again. Thank you for your business!




                                                                                                                                    Powered by   PayPal

                                                      Copyright@ 1999- PayPal. All rights reserved.
     Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7162 Page 19 of 28


 Invoice Details                                                                                                                             Print/PDF


                                                                                                                                                     X
              Thanks for submitting your payment
    0
                                                                                                                  ( Try InvoicingNow )
              See how easy that was? Use PayPal Invoicing to help you get paid faster too.                            Share with a friend



This invoice was edited on Apr 18, 2019 at 11:40 AM PDT




     c::::::::,,,,
                                                                                                                 INVOICE
      iiii
      -----
    We Serve Law
                                                                                                                  Paid


                                                                                                    Invoice#:    28697
    Phone:800-637-1805                                                                          Invoice date: Apr 18, 2019
    www.weservelaw.com                                                                              Due date: Apr 18, 2019


                                                                                                                           Amount due:
                                                                                                                             $0.00


    BillTo:

    aking@panakoslaw.com


       Description                                                                       Quantity                  Price               Amount

      Service Fee
      Service of Process - ADDITIONAL WITNESS FEE 38.63

                                                                                                                 $40.00                     $40.00
      Joseph V. Haynes



                                                                                                                Subtotal                    $40.00

                                                                                                                Shipping                     $0.00

                                                                                                        Processing Fee                       $5.00

                                                                                                                   Total                    $45.00

                                                                                                          Amount paid                   -$45.00

                                                                                                          Amount due                $0.00USD



    Notes
    We look forward to serving you again. Thank you for your business!




                                                                                                                               Powered by     PayPal
     Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7163 Page 20 of 28
                                                 Copyright@1999- PayPaJ.All rights reserved.




https://www.paypal.com/iµvoice/paycrView/details/INV2-M76R-ZZMY-HHEJ-P2..-5Z                   2/2
     Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7164 Page 21 of 28


 Invoice Details                                                                                                                             Print/PDF


                                                                                                                                                     X
              Thanks for submitting your payment                                                                    ( Try InvoicingNow )
    0         See how easy that was? Use PayPal Invoicing to help you get paid faster too.                              Sharewith a friend



This invoice was edited on Apr 18, 2019 at 11 :43 AM PDT




     e:::::::::,,,
                                                                                                                   INVOICE
      iiil
      ----
    We Serve Law
                                                                                                                    Paid


                                                                                                         Invoice #: 28698

    Phone:800-637-1805                                                                              Invoice date: Apr 18, 2019
    www.weservelaw.com                                                                                   Due date: Apr 18, 2019


                                                                                                                              Amount due:
                                                                                                                               $0.00


    BillTo:

    aklng@panakoslaw.com


       Description                                                                            Quantity               Price              Amount

      Service Fee
                                                                                                     1              $40.00               $40.00
      Additional Witness Fee

                                                                                                                  Subtotal               $40.00

                                                                                                                  Shipping                   $0.00

                                                                                                            Processing Fee                   $5.00

                                                                                                                      Total              $45.00

                                                                                                              Amount paid                -$45.00

                                                                                                              Amount due             $0.00USD



    Notes
    We look forward to serving you again. Thank you for your business!




                                                                                                                                  Powered by   PayPal

                                                    Copyright@ 7999- PayPal. A/I rights reserved.
            Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7165 Page 22 of 28
0    A confirmation        email has been sent to: billing@panakoslaw.com



    Trip information

    Confirmation number:                                           Houston, TX, US (IAH) to San Diego, CA, US
                                                                                                        (SAN)

    06BFKG
    Purchase summary
       1 Senior (65+)                                                                                     $667.91

    Taxes and fees                                                                                         $78.89

       1 senior (65+):                                                                  $78.89 /person
       U.S. Transportation Tax                                                                    $9.35
       U.S. Transportation Tax                                                                   $40.74
       U.S. Passenger Facility Charge                                                             $4.50
       September 11th Security Fee                                                                $5.60
       U.S. Flight Segment Tax                                                                    $4.30
       U.S. Passenger Facility Charge                                                             $4.50
       September 11th Security Fee                                                                $5.60
       U.S. Flight Segment Tax                                                                    $4.30


    Addit ional serv ices


    Preferred seats                                                                                        $66.00

        IAH to SAN       Thomas Tatham
        SAN to IAH       Thomas Tatham


    Total                                                                                            $812.80

    Credit card payment: $812.80 (Visa-




    Trip summary

    Tuesday, February 04, 2020



        11 :55 am                          1:25 pm
       Houston, TX, US (IAH)               San Diego, CA,   us                                  3h 30m total
                                           (SAN)


       Houston, TX, US (IAH) to San Diego, CA, US (SAN)                                   United Economy (L)
       11:55 am - 1:25 pm (3h 30m)                                                        Meals for purchase

             UA 2156    I Boeing 737-900

       ~ Wi-Fi            ililJPower outlet s




    Friday, February 07, 2020



        12:07 pm                           5:16 pm                                                  lmlllm!l
       San Diego, CA, US (SAN)             Houston, TX, US (IAH)                                 3h 9m total


       San Diego, CA, US (SAN) to Houston, TX, US (IAH)                                  United Economy (M)
        Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7166 Page 23 of 28
    12:07 pm - 5:16 pm (3h 9m)                                                        Meals for purchase

         UA 1593   I Airbus A319

   ~ Wi-Fi




Travelers
ThomasTatham            IAHto SAN        22(
                        SANto IAH        26C

                        Dateof birth:
                        Gender: M
                        Emailaddress:
                        Homephone:




Important travel inform ation

The U.S. government raised the security alert level and implemented extra restrictions to assure the
security of air travel. Certain changes in airport procedures and restrictions on items allowed on board
aircraft are detailed on the Travel Alert: Elevated Security (http://www.united.com/web/en-
US/content/news/tr aveInoticesecurity.aspx)page.

Any changes to your flight reservations may incur additional charges .

Airlines require government issued photo identification upon check-in, such as a driver's license or
passport .

Passport, visa and health requirements (http://www.united.com/web/en-
US/content/travel/destination/international/passport.aspx)may apply for this itinerary. Each passenger must
ensure that he or she has all required travel documents as stated in Rule 19 of the Contract of Carriage
(http://www.united.com/web/en-US/content/contract.aspx). Information on this site is provided as a courtesy
and should be verified by the passenger before travel. Other resources include the consulate of the
destination country and the U.S. Department of State (l'ittp://www.travel.state.gov/)

-$MOBILEPASS$-

Please read important information governing airline baggage liability limitations
(http://www.united.com/web/en-US/content/travel/baggage/liability.aspx).

You will be contacted with any changes or additional information such as schedule changes, itinerary
changes, etc.

Special services are on a request basis and cannot be guaranteed .

Special meal requests must be received at least 24 hours before the departure of your flight and cannot
be guaranteed.



The price displayed includes up to a 7.5% U.S. Federal Transportation Tax on the base amount of the
fare on itineraries wholly within the U.S. This tax also applies to certain itineraries between the U.S. and
Canada or Mexico . You will not earn PQP or miles for the full amount of the displayed price for these
itineraries because the U.S. Federal Transportation tax is not eligible to earn PQP or miles.



Mileage accrued will vary depending on the terms and conditions of your frequent flyer program.
United MileagePlus mileage accrual and other benefits of MileagePlus associated with air travel are
subject to the rules of the MileagePlus program .

The award miles and Premier qualifying dollars displayed are calculated using the base fare and any
applicable carrier-imposed surcharges for the itinerary . The initial calculation of MileagePlus earnings in
the flight search results may be different than the final calculation shown on the Review Trip Itinerary
page.




Important baggage inform ation



Carry-on baggage allowed
United accepts the following items, per customer to be carried on the aircraft at no charge:
                 Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7167 Page 24 of 28
              • One carry-on bag no more than 45 linear inches or 114 linear centimeters
              • One personal item (such as a shoulder or laptop bag).



Due to FM regulations, operating carriers may have different carry-on requirements. Please check with
the operating carrier for more information or go to united.com/baggage (https://www.united.com/web/en-
US/content/travel/baggage/default.aspx)
                                     .




Checking bags for this itinerary
Checked baggage service charges are collected at any point in the itinerary where bags are checked.
The bag service charges below reflect a maximum outside linear dimension of 62 linear inches (157 cm).


First and second baggage service charges
                                                              1st bag         2°d bag         Weight per bag
per traveler as listed below :


+               Tue, Feb 04, 2020
                Houston, TX, US (IAH)                        $30    f,:~eler$40 f,:~eler50 lbs (23 kgs)
                to San Diego, CA, US (SAN)




+               Fri, Feb 07, 2020
                San Diego, CA, US (SAN)                      $30    f,:~eler$40 f,:~eler50 lbs (23 kgs)
                to Houston, TX, US (IAH)




These amounts represent an estimate of the first and second checked baggage service charges that
may apply to your itinerary . If your itinerary contains multiple travelers, the service charges may vary by
traveler, depending on status or memberships.

First and second bag service charges do not apply to active-duty members of the U.S. military and their
accompanying dependents. For additional information regarding baggage charges, allowances,
weight/size restrictions, exceptions or embargoes, or charges for overweight, oversized, excess, odd-
sized baggage, special items or sporting equipment, visit
united.com/baggage(https://www .united.com/ual/en/us/fly/travel/baggage.html).




Check Your First Bag for Free
 0                UNITECi;:3              Save up to $120 per roundtrip . The primary Card member and one
                        hp,lorer          companion on the same reservation can check their first standard bag
     -                  M lr ,11, PIU'l

                                          free on United-operated flights when purchasing tickets with their
 C       WN                  VISA         Explorer Card . Terms apply .

                                                     {l\ttps://www.theexplorercard.com/MPExplorerSpecialOffer?
                                                     cell=mm8&int_source=loyalty&mode=d&int_medium=uacom2&int_c2

                                          Learn more 08)
Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7168 Page 25 of 28




        Payment Method            CD
        <) Exchange                                 $109.30

        Passengers

         o      Jason Frankovitz
        °'      Adult

        Notifications

        C9     Delay Alerts
               Starting prior to departure

        More Information

        I      Terms and Conditions                                 >

        (1) Frequently Asked Questior                               >
         Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7169 Page 26 of 28


lyA
FEBRUARY 5, 2020 AT 8:43 AM


Thanks for riding with
Andrea!
100% of tips go to drivers. Add a tiR


Lyft fare (0.73mi, 8m 29s)                                                                              $6. 15
Tip                                                                                                     $3.00



  VISA
                                                                                                      $9.15


                                                                          a,,chSt




\5h SI                                                                       ......
rtr~~&.~111'~
DPl<i'(IIIQ'l018               f~ SIDWO'f
                                   8uld,i-.g
                               s,




.!
llllrCt'nl"
WftSI                                          WBSI                            RSt
                                                                                              ~lo
                                                                                        lllrk&.ddng      8$1
                                                                                                               ~
                                                                       I.....,
         r-S.IC4m<y
              Ce          ul!OtJINI
                                                            ~J   i:iiw.. 'fagll!,-.bm




                                                                                                               ••
                                                                                        r.
                                                      (S,
liiiiiil~
        ii
 Mllfnllt>;a,riil,~
:or.JomVlll'f•t

•
                      ,                                                      -                           FS1




•             Pickup 8:43 AM
              701 A St, San Diego, CA

• Drop-off 8:51 AM
         330 W Broadway, San Diego, CA


Trip Purpose: Ensource v Tatham
Expense Code: ENSOURCE
  Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7170 Page 27 of 28




lyA
FEBRUARY 5, 2020 AT 3 :20 PM


Thanks for riding with
Carlos!
100% of tips go to drivers. Add a tiP-


Lyft fare (7.67mi, 19m 40s)                                                                                           $15.54




VISA                                                                                                         $15.54

                              W II     t-ll•t!I~                                                                                  "
                                  llh:   RIC
                                  013" Ct



                       •                           •
 West Hollywood


                                                                                                                                      •




...
   lrlf.,91.11

        '/
             ...
             L.fiGE

                       -
     -       t ~o~;pl                         'lllifl!   ....,
                                                                                         W119foot ■


                                                                                                                       a
                                                                                                                                      j
   ,...,.(,4t~~·  1\   ':I~




                                         IAr._..,,_..,
                                                         ,V, Mf!!;&.
                                                                                         -- f'•       ,
                                                                                                          Hundn!Jlon
                                                                                                            ; OW~CI
                                                                                                                   Ppr!<
                                                                                                                      Cpert5t•~Mcl)
                                                                                                                                      I




• Pickup 3:20 PM
                                              Los Angeles , CA

• Drop-off 3:40 PM
                                                                       Los Angeles, CA
   Case 3:17-cv-00079-H-LL Document 223 Filed 03/04/20 PageID.7171 Page 28 of 28




lyA
FEBR UA RY 4, 2020 AT 10: 50 AM


Thanks for riding with
Keyvan!
100%of tips go to drivers.Add a tiP-

Lyft fare (11.58mi, 30m 45s)                                                                                                                 $15.64
Tip                                                                                                                                           $6.00



 VISA                                                                                                                            $21.64
                                                                 ..     ..
                                                                      ' • ·'--
                                                                                                         "'
                                             •                    •            •
                                                       ...    "'    •          6
                                                                                            •
                                                                                   =► '"
                                                             I
                                                                               }                                                 .,,_,..Ih

                                                        :If ..
                                                     7'0<                                                                   " "'" "
                                                                      l'I.,.
Nest Hollywood




                                                                                                                                                            F(




                                                                                                ,;  IJ,,.
                                                                                                                                                          rw,



                                                                                                    I"            ;
                                                                                                        - -.
                                                                                                    r             ~
                                                                                            •
                                                                                       'Mn;ifoot•
                            -w .,. 1I
                                                                                                              f             I,

                                                                                                              ~
                                                                                                    -
                                II,,_
                                    ,~
                                         "                                             -•               E             Huntlngton Park
                          •• •                     w1 .. .11,·1
                                                                                                '             %
                                                                                                                                      •
                                                                                                                        ~          •• •
                        En:rra,,_.,.
                                                                                       •
                    l
                    ••
                                   ~
                                                   •                                                                    :
                                                                                                                        t        Z.0 1J~     G~   t1SI ~►.1...,




• Pic kup 10:50 AM
                                                 Los Angeles, CA

• Drop-off 11:21 AM
                                                 , Los Angeles, CA


Trip Purpose: Ensource v Tatham
Expense Code: ENSOURCE
